Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and 3-24 are allowed.
The following is a statement of reasons for indication of allowable subject matter:
With respect to Claim 1, the prior art of record does not teach or render obvious a water flosser including the winding mechanism is disposed in the housing, an accommodating space configured to receive the water pipe is disposed between the housing and the winding mechanism and the second end of the water pipe is configured to extend out of the housing, in combination with the elements set forth in the claim.
With respect to Claim 23, the prior art of record does not teach or render obvious a water flosser including the winding mechanism is disposed in the housing, and the second end of the water pipe is configured to extend out of the housing and the rotation stop mechanism comprises a sliding groove extending inward from a top surface of the fixed plate and a movable ball, the movable ball is connected to the sliding groove and is configured to move along the sliding groove, the movable ball at least partly extends out of a slot opening of the sliding groove, a lower end of the rotating drum is fixed with a track plate, a bottom surface of the track plate is concave to define a matching groove configured to cooperate with the movable ball, the matching groove comprises an inner annular track, an outer annular track, and a rotation stop position, Amendment(17/107,925) -8 -Atty. Ref.: SHOP247WOUS the rotation stop position is disposed between the inner annular track and the outer annular track, a first communication groove is disposed between the rotation stop position and the outer annular track, a second communication groove is disposed between the rotation stop position and the inner annular track, and a third communication groove is disposed between the inner annular track and the outer annular track, in combination with the elements set forth in the claim.
With respect to Claim 24, the prior art of record does not teach or render obvious a water flosser including the winding mechanism is disposed in the housing, and the second end of the water pipe is configured to extend out of the housing and the rotation stop mechanism cooperates with the rotating portion to stop the rotating portion from rotating, the rotating portion comprises a circular portion, the circular portion is disposed with gear teeth, the rotation stop mechanism comprises the gear teeth and a control member movably connected to the housing, the control member is configured to move between a rotation stop position and a stop release position, the control member, when at the rotation stop position, is locked between two adjacent gear teeth to restrict a rotation of the rotating portion, and the control member, when at the stop release position, is separated from the circular portion, in combination with elements set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772